Order entered February 22, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00217-CV

                       IN RE: LAKEITH AMIR-SHARIF, Relator

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-09-7655-S

                                        ORDER
       The Court has before it relator’s petition for writ of mandamus. On the Court’s own

motion, we CONSOLIDATE this original proceeding, cause no. 05-13-00217-CV, with and

under the original proceeding bearing cause no. 05-13-00123-CV, styled In re LaKeith Amir-

Sharif. The Court ORDERS the Clerk of the Court to remove all documents from file number

05-13-00217-CV and to refile them in cause no. 05-13-00123-CV and to treat 05-13-00217-CV

as a closed case.


                                                  /s/   JIM MOSELEY
                                                        JUSTICE